Title: From Alexander Hamilton to the President and Directors of the New York Office of Discount and Deposit of the Bank of the United States, 14 December 1792
From: Hamilton, Alexander
To: President and Directors of the New York Office of Discount and Deposit of the Bank of the United States



Treasury Department Decr 14th 1792
Gentlemen

I have to request that you will pay to Jonathan Burrall Esquire, Cashier of your institution the sum of fifty thousand Dollars, to be by him invested in the funded debt, on account of the united States.
After the object shall have been effected, the sum will be adjusted by a regular warrant.
I have the honor to be   Gentlemen   Your obedt Servt

Alexander Hamilton
The President & Directorsof the Office of Discount & DepositNew York

